Gilbert, J.
It is not deemed useful to elaborate any of the headnotes, except the ninth. The court overruled the objection to the evidence therein quoted, and permitted it to go to the jury. *106Movant says “this was error, because it permitted a non-expert witness to give his opinion of the condition of testatrix’s mind, without giving the facts upon which to base such an opinion.” In this instance the only fact stated by the witness upon which the admission of the testimony may be legally base! is that he had seen and talked to Mrs. Foster, before giving his opinion as to her mental condition. Just how many times and how often he had seen and talked to her he does not state. He may have seen and talked to her on one occasion or on mapy. He may have seen and talked to her for the briefest possible space of time, or it may have been for quite a length of time. The talk may have consisted of the barest exchange of words, such as thé usual greeting at an introduction or mere exchange of “good morning,” or the discussion may have embraced a large number of subjects. From the ground of the motion for new trial as made in the record this court can form no opinion. The value of the testimony depends upon the information given to the jury in this respect. If the witness saw and talked with the testator for the briefest possible moment of time, the value of his opinion would be entitled to almost no weight whatever. On the other hand, its value to the jury would increase in proportion to the greater opportunity offered the witness for the formation of the opinion. The' jury are supposed to take this view of the question. We think the evidence was admissible, and therefore we hold that the court did not err in so ruling. “ The mere opinions of witnesses, other than physicians and. the attesting witnesses, are not admissible, unless accompanied'with the facts on which they are founded; but having stated the appearance, conduct, conversation, or other particular facts from which the state of the testator’s mind may be inferred, they are at liberty to express their belief or opinion, as the result of those facts.” Potts v. House, 6 Ga. 324 (4) (50 Am. D. 329). Judgment reversed.

All the Justices concur.